Citation Nr: 1516174	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  15-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on July 13, 2014, for emergency room treatment at Munroe Regional Medical Center in Ocala, Florida.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Medical Center (VAMC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

On July 13, 2014, the Veteran received unauthorized emergency room medical care at a non-VA hospital, which resulted in expenses for which he would be financially liable, but he has entitlement to care or services under a health-plan contract.


CONCLUSIONS OF LAW

The criteria for payment or reimbursement of unauthorized medical services provided to the Veteran on July 13, 2014 at a non-VA facility have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations generally require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code, and the VCAA and implementing regulations are inapplicable.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  The VCAA is also inapplicable in this case, because the law, as mandated by statute, is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, VA sent the Veteran a letter in November 2014 outlining his rights under the VCAA and what evidence was needed to prove his claim for reimbursement.
  
II. Reimbursement of Unauthorized Medical Expenses

The Veteran claims reimbursement for expenses incurred when he sought emergency room services for abdominal pain and diarrhea at Munroe Regional Medical Center on July 13, 2014.  

Under 38 U.S.C.A. § 1725, a veteran may be eligible for reimbursement provided that he is (1) an active participant in VA health care and (2) is personally liable for the emergency treatment furnished.  A veteran is an active participant in VA health care if: (1) he or she is enrolled in the VA health care system; and (2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A veteran is personally liable for the emergency treatment furnished if: (1) he or she is financially liable to the provider of the emergency treatment for that treatment; (2) he or she has no entitlement to care or services under a health-plan contract; (3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and (4) he or she is not eligible for reimbursement for medical care under 38 U.S.C.A. § 1728.

The implementing regulations elaborate on the conditions for payment or reimbursement, including that: (1) emergency services were provided in a hospital emergency department or similar facility, (2) the nature of the treated condition is one that a prudent layperson would have reasonably expected to be hazardous to health if there was a delay in medical attention (i.e. emergent), and (3) VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 C.F.R. § 17.1002.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Based on a review of the record, the Board finds that the criteria for reimbursement of medical expenses incurred by the Veteran from July 13, 2014 emergency room services have not been met.  See 38 U.S.C.A. § 1725.

First, the Board notes that the Veteran is not service-connected for any disability, so he would not be eligible for reimbursement based on 38 U.S.C.A. § 1728.

Next, the evidence suggests that the Veteran was an active participant in VA health care.  VA treatment records from the 24-months before July 13, 2014 are not associated with the claims file.  However, the medical records that are present show that the Veteran was a known patient in the VA health care system.  Records after July 13, 2014 show that VA providers were familiar with his situation.  Moreover, the ER report notes that the Veteran was having treatment at VA for similar symptoms.  As such, the Board finds that the Veteran was an active participant in VA health care.

Additionally, affording the benefit of the doubt to the Veteran, the evidence shows that the facility was one for public emergency, the nature of the treated condition was reasonably emergent, and a VA or other Federal facility was not reasonable available.  Munroe Regional is a hospital, and the Veteran was treated in its emergency department.  See ER records.  With consideration to the Veteran's advanced age, a prudent layperson could have reasonably expected a delay in medical attention for abdominal pain to be hazardous to his health.  The Veteran's home is approximately 40 minutes away from the nearest VA medical center in Gainesville, Florida.  The evidence shows that the onset or nature of the Veteran's abdominal pain caused his wife to be concerned and take him to the emergency room.  See VA medical records.  Following, these conditions are met.  See 38 C.F.R. § 17.1002.     

The evidence does not show that the Veteran is personally liable for the emergency treatment furnished, because he is covered by Medicare.  A November 2013 VA medical document shows that the Veteran is insured by Medicare Plan A and Plan B.  A Health Insurance Claim Form from July 13, 2014 shows that Medicare paid $1389.95 to Munroe Regional of the total $1543.00 billed.  The term "health-plan contract" includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. § 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j ).  See 38 U.S.C.A. § 1725(f)(2)(B).  Those sections refer to the Medicare plans administered by the Social Security Administration.  Thus, the Veteran's Medicare coverage is a health-plan contract for VA purposes and keeps him from being personally liable for the emergency room services of July 13, 2014.

The Board recognizes that Medicare did not pay for the full cost of services.  Nevertheless, the regulations preclude reimbursement when a health-plan contract covers the cost of medical services in whole or in part.  See 38 C.F.R. § 17.1002(f).  In his substantive appeal, the Veteran contended that he does not have a health-plan contract, because he is not covered by his wife's insurance.  The Board notes that the basis of the denial is not that the Veteran is insured through his wife's plan but instead that he is covered by a health-plan contract through Medicare.  The Veteran has not disputed that he has Medicare coverage.  

The legal requirements for reimbursement of unauthorized medical services have not been met and the Veteran's claim is denied as a matter of law.  See 38 U.S.C.A. § 1725.


							(CONTINUED ON NEXT PAGE)








ORDER

Payment or reimbursement of unauthorized emergency room services on July 13, 2014 is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


